DETAILED ACTION
This application was inherited from another Examiner.
The Office sent a mailing on 12/02/2021 indicating “Improper Request for Continued Examination (RCE)” which seems to be due to a non-compliant Oath/Declaration (missing inventors’ signatures).
The After Final Reply and claim amendments of 11/23/2021 are accepted and formally entered into the record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
In the interests of compact prosecution, previously withdrawn claim 69 is rejoined and examined with all other pending claims.
The Restriction and Election of Species Requirement of 10/01/2018 are each withdrawn since Applicants canceled claims 1-48.
All claims have been examined on the merits.
Current Status of 15/528,339
This Office Action is responsive to the amended claim-set of November 23, 2021.
Claims 49-66 and 69-74 have been examined on the merits.  Claims 49-51, 54-55, 60, and 64-66 are currently amended.  Claims 52-53, 56-59, 61-63, and 69-74 are previously presented.  
Priority
Applicants identify the instant application, Serial #:  15/528,339, filed 05/19/2017, and having 2 RCE-type filings therein, as a national stage entry of PCT/US15/62726, International Filing Date: 11/25/2015, which claims priority from the following two (2) U.S. Provisional Applications:  62/084,994, filed 11/26/2014; and 62/204,318, filed 08/12/2015.
None of the two (2) U.S. Provisionals, above, provide support for the instant claims.  Therefore, the International Filing Date of November 25, 2015 has been assigned as the instant application’s effective filing date.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, was filed after the mailing date of the Final Office Action on 08/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
Applicants filed a non-compliant Oath/Declaration on May 19, 2017 (non-compliant since inventor signatures are missing).  An Oath/Declaration with inventor signatures (emphasis) is required to be on file for this application.  Applicants have until the date the issue fee payment is due to provide a compliant Oath/Declaration to avoid abandonment of this application.  See MPEP 1303.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ After Final claim amendments and Reply of November 23, 2021.
The Examiner has reviewed the claim amendments and Reply of 11/23/2021.
The previously maintained obviousness rejections is/are withdrawn in light of Applicants’ claim amendments to base claim 49 deleting bulky substituent groups and in light of Applicants’ persuasive Remarks of 11/23/2021.
The current Examiner, in withdrawing the obviousness rejection made by and maintained by the previous Examiner, finds the following particularly persuasive in the 11/23/2021 Reply:
There is no evidence in the prior art demonstrating that indole compounds (N-containing) of the scaffold of base claim 49 have any substantial activity at opioid receptors KOR, MOR, or DOR.  Such a result would not motivate the skilled artisan to modify the indole N with a benzofuran O since the expectation of such bioisosteric modification would be compounds with weak opioid receptor activity; and 
The fact that Applicants showed that such change resulted in compounds with much enhanced activity at opioid receptors (there are greater than 20 examples of benzofurans in the instant application with significant activity at opioid receptors—which could not be predicted from prior art) is a surprising result that could not have been predicted from references PAUL or MORIARTY; and 
A skilled artisan would not correlate the potential of increased stability with enhanced pharmacological properties and would not expect that changes made 
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 49-54, 56, 59, 61, 64, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRUEGEL (Kruegel, A., et al.  “Constructing Iboga Alkaloids via C-H Bond Functionalization:  Examination of the Direct and Catalytic Union of Heteroarenes and Isoquinuclidine Alkenes.”  J. Org. Chem. (2015), Vol. 80, pp. 2062-2071, referenced in IDS of 10/17/2017).
The publication date of KRUEGEL of January 29, 2015 falls within the one year grace period ending on the effective filing date of November 25, 2015 and beginning on November 25, 2014.  However, KRUEGEL is a prior art reference under 35 U.S.C. 102(a)(1) since it is “by another” (has authors Souvik Rakshit and Xiaoguang Li who are not listed as inventors of the ‘339 application).  Furthermore, Applicants have not affirmatively/proactively indicated it as an inventor-originated disclosure which could otherwise disqualify its use as a 35 U.S.C. 102(a)(1) prior art reference.
KRUEGEL teaches the compounds 4d and 4e:  
    PNG
    media_image1.png
    331
    218
    media_image1.png
    Greyscale
 (Table 3 on page 2066), which are compounds of genus formula of claim 49, wherein:  R5, R6, R7, and R8 are each H; Y1, Y2, Y3, Y4, and Y5 are each H; and R3 and R4 are each H; and either compound 4d has R1 as ethyl (alkyl) and R2 as H OR compound 4e has R1 as H; and R2 as ethyl (alkyl).  This anticipates claims 49-54, 56, 59, (first and second compounds of claim) 61, and 64.
Furthermore, KRUEFEL teaches the reaction:  
    PNG
    media_image2.png
    192
    572
    media_image2.png
    Greyscale
 (Table 3 on page 2066), wherein the above is true and wherein X in reactant 3 and product 4 claim 69:  The nickel catalyst is Ni(COD)2 and the solvent is heptane.  The N-heterocyclic carbene is IMes. 
The STN search of “SEARCH 6” (see enclosed search notes) only retrieved this prior art reference in a search for prior art of the genus compound of base claim 49.
Thus, if Applicants overcome this rejection by claim amendment, then, it should place the application in condition for allowance.  Please try to make amendments that would result in the base claim 49 having at least two or more structural differences with any compound of reference KRUEFEL to avoid reapplication of KRUEFEL as an obviousness reference.
Conclusion
Claims 55, 57-58, 60, 62-63, 65-66, and 70-74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 49-54, 56, 59, 61, 64, and 69 are not presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625